437 F.2d 956
76 L.R.R.M. (BNA) 2686, 64 Lab.Cas.  P 11,515
HICKMAN GARMENT COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, and AmalgamatedClothing Workers of America, AFL-CIO, Intervenor.
Nos. 20734, 20735.
United States Court of Appeals, Sixth Circuit.
Feb. 5, 1971.

Norman Geiger, Brooklyn, N.Y., for petitioner.
Paul J. Spielberg, N.L.R.B., Washington, D.C., Marcel Mallet-Prevost, Asst. General Counsel, N.L.R.B., Washington, D.C., for respondent.
Ronald K. Fisher, Chicago, Ill., Jacob Sheinkman, General Counsel, New York City, Ronald K. Fisher, Regional Counsel, Chicago, Ill., for intervenor.
Before PHILLIPS, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.


1
ORDER OF ENFORCEMENT.


2
These two cases are before the court on petitions filed by Hickman Garment Company to review the decisions and orders of the National Labor Relations Board reported at 184 N.L.R.B. No. 99 and 184 N.L.R.B. No. 103.  The petitions of the Company were filed August 28, 1970.  The Board has filed cross-applications for enforcement.


3
These are the second and third decisions of the Board holding Hickman Garment Company to be guilty of unfair labor practices.  The decision and order reported at 172 N.L.R.B. No. 118 was enforced by this court.  6 Cir., 408 F.2d 379.


4
The Company requested and was granted an extension of time to January 29, 1971, for the purpose of filing its brief.  The brief has not yet been filed and now is in default under the rules of this court.


5
Upon consideration, it is ordered that the petitions for review be and hereby are dismissed for failure of petitioner to comply with the rules of this court.


6
It is further ordered that the cross-applications of the Board are allowed in both cases and that the orders of the Board reported at 184 N.L.R.B. No. 99 and 184 N.L.R.B. No. 103 be and hereby are enforced.


7
The Board filed a petition for preliminary relief, praying the Company be ordered to bargain collectively with the Union pending disposition of the review and enforcement proceedings.  This petition was set for oral argument on Thursday, February 4, 1971.  Counsel for the Company failed to appear after due notice.  In view of this order of enforcement, the Court finds it unnecessary to act on the petition for preliminary relief.